Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 11-10-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 8,463,510 to Knapp.
Referring to claims 1, 11 and 15 Knapp discloses a device/method for agricultural management and a non-transitory computer readable medium comprising instructions executed by a processor comprising, a GPS unit – at 410, a processor – at 420 – see column 8 lines 1-12, configured to, receive from an input agricultural data – see at 430 and column 8 lines 43-56, determine at least one geographical location of an agricultural land area, the determination of the at least one geographical location of the agricultural land area comprising utilization of the GPS unit – see communication/operation of items 410,420 detailed in column 7 line 52 to column 8 line 56, and determine agricultural management data, the determination of the agricultural management data comprising utilization of the at least one geographical location and the agricultural data – see management data related to operation of the device based on both geographical data via item 410 and agricultural data via item 430 detailed in column 7 line 52 to column 9 line 63, and an output – at 440, configured to output agricultural management information to a user of the device on the basis of the agricultural management data – see column 8 line 57 to column 9 line 34. Knapp further discloses the processor configured to determine the at least one geographical location comprises a location of at least one boundary of the agricultural land area – see figures 3a-3c and the GPS detailed at 410 and column 7 line 52 to column 8 line 56 in that when the device is at the boundary of the land area being processed the boundary of the geographical location is determined by the GPS, and output agricultural management information to a user of the device through a user interface – see at 416,440 in figure 4, wherein the agricultural management information is based on the agricultural management data – see figure 4 and column 7 line 22 to column 9 line 34 detailing the user managing the device based on data such as the GPS data.
Referring to claims 2 and 12, Knapp further discloses determination of the at least one geographical location of the agricultural land area comprises at least one movement of the GPS unit – see item 410 movable on harvester – at 100 as seen in figures 1-4 and column 7 lines 22-67.
Referring to claim 3, Knapp further discloses the at least one movement comprises the device being moved around at least one boundary of the agricultural land area – see harvester 100 moving around a land area in figures 1-4.
Referring to claim 4, Knapp further discloses the at least one movement comprises the device being moved around all boundaries of the agricultural land area – see harvester – at 100 capable of moving around all boundaries of the land area on which the harvester operates as seen for example in figures 1-4.
Referring to claim 5, Knapp further discloses the device comprises a camera – see camera information detailed in column 9 lines 7-26, wherein the camera is configured to acquire at least one image of at least one part of the agricultural land area – see for example column 9 lines 7-26, and wherein determination of the at least one geographical location of the agricultural land area comprises utilization of the at least one image – see for example figure 4 and column 9 lines 7-26.
Referring to claim 6, Knapp further discloses the at least one image comprises at least one image of at least one boundary of the agricultural land area – see for example figures 1-4 and column 9 lines 7-26.
Referring to claim 7, Knapp further discloses  the at least one image comprises images of all boundaries of the agricultural land area – see figures 1-4 and column 9 lines 7-26.
Referring to claims 8 and 13, Knapp further discloses the device comprises a transmitter – see transmission at items 412,414,416 in figure 4, and wherein the processor – at 420, is configured to utilize the transmitter to transmit information comprising the at least one geographical location of the agricultural land area – see at 410,412 and/or 416,440 and/or 414,430 and column 7 line 52 to column 9 line 63, and wherein the device comprises a receiver – part of 420 receiving signals 412,414,416 and/or receiver for GPS - 410, and wherein the agricultural data comprises specific agricultural data relating to the agricultural land area that has been received by the receiver – see for example figures 1-4 and column 7 line 52 to column 9 line 63.
Referring to claim 9, Knapp further discloses the transmitted information comprises information input by the user – see via 440 and column 8 line 57 to column 9 line 63.
Referring to claim 10, Knapp further discloses the agricultural data comprises information input by the user – see via 440 and column 8 line 57 to column 9 line 63.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-13 and 15, the Knapp reference US 8463510 discloses the processor configured to determine the at least one geographical location comprises a location of at least one boundary of the agricultural land area – see figures 3a-3c and the GPS detailed at 410 and column 7 line 52 to column 8 line 56 in that when the device is at the boundary of the land area being processed the boundary of the geographical location is determined by the GPS, and output agricultural management information to a user of the device through a user interface – see at 416,440 in figure 4, wherein the agricultural management information is based on the agricultural management data – see figure 4 and column 7 line 22 to column 9 line 34 detailing the user managing the device based on data such as the GPS data. Further, the GPS determining the location of the harvesting equipment would determine the location of the boundary when the harvesting equipment is harvesting crops at the boundary of filed in which the crop is grown. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643